—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered June 29, 1998, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification.
The record refutes defendant’s claim that the court considered improper factors in imposing sentence (see, People v Har*116rison, 188 AD2d 374, affd 82 NY2d 693), and we find no abuse of sentencing discretion. Concur — Nardelli, J. P., Williams, Ellerin, Lerner and Rubin, JJ.